    Case
     Case19-31483-ABA
          19-31483-ABA Doc 2419-4
                         Doc    FiledFiled
                                       12/06/19   Entered
                                           12/03/19        12/06/19
                                                      Entered       07:55:46
                                                              12/03/19        Desc
                                                                       10:06:15    Main
                                                                                 Desc
                               Document        Page 1 of 2
                      Proposed Order Proposed Order Page 1 of 2




     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1(b)                      Order Filed on December 6, 2019
     Edmond M. George, Esquire                                            by Clerk
     OBERMAYER REBMANN MAXWELL & HIPPEL LLP                               U.S. Bankruptcy Court
     1120 Route 73, Suite 420                                             District of New Jersey
     Mount Laurel, NJ 08054-5108
     (856) 795-3300
     Proposed counsel to the Debtors

     In re:                                                     Case No. 19-31483-ABA

     EDWARD J. HOVATTER and KIMBERLY                            Chapter 11
     MACALUSO HOVATTER,
                                                                Judge: Andrew B. Altenburg
                                  Debtors.




                              ORDER AUTHORIZING RETENTION OF
                                 KELLER WILLIAMS REALTY

              The relief set forth on the following pages is hereby ORDERED.




DATED: December 6, 2019




    4838-5077-1117
Case
 Case19-31483-ABA
      19-31483-ABA Doc 2419-4
                     Doc    FiledFiled
                                   12/06/19   Entered
                                       12/03/19        12/06/19
                                                  Entered       07:55:46
                                                          12/03/19        Desc
                                                                   10:06:15    Main
                                                                             Desc
                           Document        Page 2 of 2
                  Proposed Order Proposed Order Page 2 of 2


         Upon the Applicants’ request for authorization to retain Keller Williams Realty as real

estate broker, it is hereby ORDERED:

         1.      The Applicants are authorized to retain the above party in the professional
                 capacity noted.
                 Address of Professional:      802 Tilton Road
                                               Suite #202
                                               Northfield, NJ 08225

         2.      Compensation will be a commission of 5% of the sale price of the Property.
                 If Jersey Costal Realty group procures the buyer, this commission will be
                 4% of the sale price of the Property. This commission may be split with
                 qualified buyer’s brokers up to 50% minus $200.00.


         3.      The effective date of the retention is the date the Application was filed with
                 the Court.




4838-5077-1117                                     2
